   Case 1:17-cv-01803-PGG-KNF Document 121 Filed 01/06/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,

        Plaintiff,

   v.                                      Case No. 1:17-cv-01803-PGG

XEROX CORP., ACS TRANSPORT
SOLUTIONS, INC., XEROX
TRANSPORT SOLUTIONS, INC.,
CONDUENT INC., and
NEW JERSEY TRANSIT CORP.,

   Defendants.


 PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL DOCUMENT
                           PRODUCTION
     Case 1:17-cv-01803-PGG-KNF Document 121 Filed 01/06/21 Page 2 of 6




       Defendants’ Memorandum of Law in Opposition to Bytemark’s Motion to Compel

Document Production (“Def. Opposition”) establishes that they have absolutely no basis for

continuing to withhold the discovery requested by Bytemark. Defendants concede that all of the

information requested by Bytemark is relevant. They state that they are willing to produce the

requested information if Bytemark produces the trade secrets documents identified in Defendants’

requests—an offer Bytemark has made time and time again. Thus, there is no reason for

Defendants’ continued obstruction, which is a needless waste of the Court’s and the parties’ time

and resources. Bytemark respectfully requests that the Court grant its motion to compel.

       I.      Defendants agree that the information requested by Bytemark is relevant
               and that they are obligated to produce it.

       In their Opposition, Defendants state: “To be clear, Defendants do not dispute that the

requested documents are relevant to Bytemark’s claims. Nor do Defendants contend that it

need not produce the requested document[s].” See Def. Opposition at 9. It is undisputed that

Defendants need to produce the information requested by Bytemark, and their continued failure to

do so violates Rule 26. See Fed. R. Civ. P. 26(b)(1) (stating that “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense”). Defendants’

unsupported, unilateral determination that Bytemark must satisfy certain preconditions in order to

receive relevant, discoverable information is a violation of the Federal Rules and does not relieve

Defendants of their obligations. See Plaintiff’s Memorandum in Support of Motion to Compel

Document Production (“Bytemark Motion”), at 4-8; Plaintiff’s Response in Opposition to

Defendants’ Motion to Compel and Motion for Protective Order (“Bytemark Response”), at 5-15.

       Even so, as discussed infra, Bytemark has repeatedly offered to compromise with

Defendants and address their concerns about protecting their confidential information by

immediately producing of all of the source code and confidential information in its possession that


                                                1
     Case 1:17-cv-01803-PGG-KNF Document 121 Filed 01/06/21 Page 3 of 6




forms the basis of its trade secrets claims, and making this production prior to any production of

confidential or proprietary materials by Defendants. See, e.g., Bytemark Motion at 3; Bytemark

Response at 5-6, 12-13 & Ex. F-G. As Defendants acknowledge that all of the information sought

by Bytemark is relevant and that they have an obligation to produce it, and Bytemark has gone out

of its way to compromise with Defendants and comply with their demands (even though

Byetmark’s discovery obligations are independent, see Section III, infra), Defendants have zero

excuse for their continued obstruction.

       II.     Defendants agree that they will produce the requested information if
               Bytemark produces the trade secrets documents identified in their requests.

       In their Response, Defendants return to the position they previously took, then

subsequently changed, that Bytemark may “identify” its trade secrets via document production.

See Def. Opposition at 9 (“Defendants will produce the requested confidential information after

Bytemark identifies its trade secrets with reasonable particularity. Bytemark should have done

this via a trade secret disclosure, as required by this and many other courts, or by producing the

trade secret documents identified in Defendants’ Requests.”) (emphasis added). Defendants’

statement should mark the end of this dispute, as Bytemark has repeatedly agreed that it would

produce all of the source code and confidential information in its possession that forms the basis

of its trade secrets claims. See, e.g., Bytemark Motion at 3; Bytemark Response at 5-6, 12-13 &

Ex. F. In fact, not only did Bytemark agree, it set a specific time and place—August 14, 2020, at

its New York City office—to do so. See Bytemark Motion at 3 & Ex. F-G. On top of that,

Bytemark has further stated that it would produce a response to contention Interrogatory No. 1 in

accordance with the Court’s Local Rules. See Bytemark Response at 6-7. (Bytemark addressed

Defendants’ unsupported alternative demand for a trade secret contention disclosure in its

Response to Defendants’ motion to compel. See generally Bytemark Response.)


                                                2
      Case 1:17-cv-01803-PGG-KNF Document 121 Filed 01/06/21 Page 4 of 6




        Given that the parties are in full agreement as to this issue, Defendants have no reason to

continue to hold up discovery in this case.

        III.    Defendants’ obligation to produce the requested information is independent
                of Bytemark’s obligations to respond to Defendants’ discovery requests.

        In yet another attempt to distract from their own failure to comply with the Federal Rules,

Defendants point to alleged deficiencies in Bytemark’s document production. This argument is

not only false, it is irrelevant. “It is well-established that a party cannot unilaterally refuse to fulfill

its discovery obligations as retaliation for another party's discovery violations.” See John Wiley

& Sons, Inc. v. Book Dog Books, LLC, 298 F.R.D. 145, 148–49 (S.D.N.Y. 2014); Gropper v. David

Ellis Real Estate, L.P., 2014 WL 518234, at *3 (S.D.N.Y. Feb. 10, 2014) (“Discovery is not equity:

one party’s noncompliance with discovery requirements does not excuse the other’s failure to

comply. Each party’s obligation is independent ....”). The law is clear that Defendants’ may not

refuse to fulfill their discovery obligations based on their belief that Bytemark’s document

production has been unsatisfactory.

        Defendants’ characterization of Bytemark’s document production is untrue, however, and

is merely an attempt to divert attention from their own actions. In all of the parties’ discussions,

Defendants have not indicated to Bytemark that its document production was deficient. Following

the Court’s entry of its protective order, Bytemark produced, e.g., confidential NDAs and teaming

agreements between the parties that are central to this dispute and confidential NDAs between

Bytemark and its employees, all of which are responsive to Defendants’ document requests and

relevant to Bytemark’s claims for breach of contract, trade secret misappropriation, unfair

competition, and/or unjust enrichment. Bytemark also repeatedly offered to make available all of

the source code and confidential information in its possession that forms the basis of its trade




                                                     3
     Case 1:17-cv-01803-PGG-KNF Document 121 Filed 01/06/21 Page 5 of 6




secrets claims, and set a date and place when it would do so. Bytemark Motion at 3; Bytemark

Response at 5-6, 12-13 & Ex. F-G.

       If Defendants truly believe that Bytemark’s document production is deficient, the proper

remedy is not to unilaterally withhold relevant documents. Rather, Defendants should raise this

issue with Bytemark in accordance with the Local Rules, and, if necessary, file their own motion

to compel. The fact remains that Defendants have produced none of the confidential information

sought by Bytemark, including since the Court entered its protective order. The five pages of

documents cited by Defendants in their Response provide no useful information and include:

       1)     Eight lines of meeting minutes that contain no information about Bytemark’s

              technology or Defendants’ accused systems (CONDUENT0000294).

       2)     A half-page long “meeting agenda” that contains vague bullet points such as

              “introduction,” “overview of our companies,” and “thinking ahead - Price” and

              contains no information about Bytemark’s technology or Defendants’ accused

              systems (CONDUENT0000296).

       3)     An email from Virginia Railway Express to Bytemark (informing Bytemark’s CEO

              that Bytemark has been selected for an interview) that does not mention any

              Defendant and contains no information about Bytemark’s technology or

              Defendants’ accused systems (CONDUENT0000310).

       4)     A four-line email dated June 7, 2013 8:54 PM, from Xerox to Bytemark that

              contains no information about Bytemark’s technology or Defendants’ accused

              systems (CONDUENT0000378).

       5)     An    identical   copy   of   the       email   dated   June   7,   2013   8:54   PM

              (CONDUENT0000436).




                                                  4
     Case 1:17-cv-01803-PGG-KNF Document 121 Filed 01/06/21 Page 6 of 6




See Def. Opposition at 5-6. In sum, Defendants are impermissibly holding hostage key evidence

they admit is relevant and that Bytemark needs to support each of the claims in its complaint.

       IV.     Conclusion

       For these reasons, Bytemark requests that the Court grant its motion to compel in full.

Dated: January 6, 2021                              Respectfully submitted,

                                                    s/ Dariush Keyhani
                                                    Dariush Keyhani
                                                    Keyhani LLC
                                                    1050 30th Street NW
                                                    Washington, DC 20007
                                                    Telephone: (202) 748-8950
                                                    Fax: (202) 318-8958
                                                    dkeyhani@keyhanillc.com
                                                    Attorneys for Plaintiff




                                                5
